Citation Nr: 1532403	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A claim to reopen service connection for diabetes mellitus was received in October 2005.  The April 2006 rating decision declined to reopen service connection for diabetes mellitus.  A claim for service connection for Parkinson's disease was received in August 2010.  The February 2011 rating decision denied service connection for Parkinson's disease.

In July 2014, the Board reopened and denied service connection for diabetes mellitus type II, and denied service connection for Parkinson's disease.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court vacated the Board's decision to the extent that it denied service connection for diabetes mellitus and Parkinson's disease and remanded the claims.   

In June 2015 correspondence, the representative requested a Board videoconference hearing at the local RO in Montgomery, Alabama, before a Veterans Law Judge.  However, as discussed below, the Board is granting service connection for diabetes mellitus type II and Parkinson's disease, constituting a full grant of the benefits sought on appeal; therefore, the Board hearing request is rendered moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran served aboard a ship that was anchored in Da Nang Harbor during the Vietnam War era and is presumed to have been exposed to herbicides in service.

2.  The Veteran has currently diagnosed diabetes mellitus type II and Parkinson's disease, diseases presumed to be associated with herbicide exposure under VA regulatory criteria.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board grants service connection for a diabetes mellitus and Parkinson's disease, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.   



Service Connection for Diabetes Mellitus and Parkinson's Disease

Initially, the Board wishes to emphasize that Board decisions are nonprecedential in nature and the grant of service connection for diabetes mellitus and Parkinson's disease, discussed in detail below, is based on the specific facts of this particular case in light of the applicable procedure and substantive law.  See 38 C.F.R.		 § 20.1303 (2014) (providing that "previously issued Board decisions will be considered binding only with regard to the specific case decided"); see also		 57 Fed.Reg. 4088, 4103 (Feb. 3, 1992) (noting the ex parte nature of Board proceedings and explaining that "[q]uestions of fairness would arise by, in effect, making a [Board] decision precedential when the Department has no opportunity to present and defend its position in the proceeding").

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Board recognizes that diabetes mellitus is a "chronic disease" listed under 
38 C.F.R. § 3.309(a), to which presumptive service connection is available under 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms and "continuous" post-service symptoms.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Board is granting service connection based on the theory of presumptive service connection of diseases that are presumptively associated with exposure to herbicides (adjudicated below; 38 C.F.R. §§ 3.307, 3.309(e)), the additional theories of direct service connection (38 C.F.R. § 3.303(d)), presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. §§ 3.303(b), 3.309(a)), and a chronic disease that became manifest to a compensable degree within a year after service separation (38 C.F.R. §§ 3.307, 3.309) are rendered moot, and there remain no questions of law or fact as to the fully granted issues; therefore, the theories of direct service connection and presumptive service connection based on chronic manifestations in service, continuity of symptomatology, or a chronic disease that became manifest to a compensable degree within a year after service separation will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A.	 § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus and Parkinson's disease.  See 38 C.F.R. § 3.309(e).

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Service on a deep-water naval vessel off the shores of Vietnam has traditionally been not considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  The evidence had to demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for diseases associated with herbicide agent exposure.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension (C & P) Service).

VA policy expressly excluded veterans who served in Blue Water Navy anchored in open deep-water harbors including Cam Ranh Bay, Vung Tau Harbor, and Da Nang Harbor from the presumption of herbicide exposure.  See Training Letter 10-06 (explaining that open deep-water harbors are "are not similar to the rivers, canals, and estuaries that make up the inland waterway system").  Rather, in order for the presumption of exposure to herbicides to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  See id.  

Conversely, ships operating primarily or exclusively on Vietnam's inland waterways, which includes smaller naval vessels involved with patrolling and interdicting enemy activity on the inland waterways of Vietnam as well as ships supplying and supporting those operations (e.g., swift boats, river patrol boats, and LSTs [landing ship, tank]) - were found eligible for the presumption of herbicide exposure because their primary service was on the inland waterways of Vietnam.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated December 9, 2014).  

However, in Gray v. McDonald, 27 Vet. App. 313 (2015), the U.S. Court of Appeals for Veterans Claims (Court) held that the manner in which VA defines inland waterways was (1) inconsistent with the regulatory purpose of providing compensation to veterans based on the likelihood of exposure to herbicides and 
(2) irrational because it was an arbitrary exercise in line-drawing.  The Court noted that VA had designated certain harbors, including Da Nang Harbor, as Blue Water based on ease of entry despite a lack of discernable relationship between ease of entry or depth and the probability of exposure based on herbicide use.  Id. at 323.  The Court further noted that VA's rigid line-drawing in Da Nang Harbor contrasted markedly with the approach VA has previously taken with regard to mouths of rivers.  Id. at 325 (citing Training Letter 10-06 explaining that "evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption of exposure for [v]eterans aboard that ship").  

The Court held that VA's inconsistent application of the presumption of herbicide exposure to waterways that open to the ocean was arbitrary and relied on factors unrelated to the regulation.  Id.  The Court remanded the matter for VA to reevaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor, and "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. at 327.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has qualifying "service in Vietnam" so that exposure to herbicide agents during service may be presumed.  The Veteran contends that he has diabetes mellitus and Parkinson's disease as a result of exposure to herbicides while serving aboard the USS King.  In the May 2006 notice of disagreement, the Veteran asserted that the ship (the USS King) anchored in Da Nang Harbor for a short period, but they were not allowed off the ship at the time.  The Veteran reported that the ship patrolled a short way off the coast of Vietnam to be available to pick up downed pilots. 

In March 2009, the RO requested from the Veteran information addressing how the Veteran's duties in the waters offshore of the Republic of Vietnam exposed him to herbicides.  In an April 2009 response, the Veteran stated that, "We anchored in Danang Harbor for a short period of time but we did not leave the ship."  The Veteran contended that he did not have any specific instance of herbicide (Agent Orange) exposure, but believed that he might have been exposed due to change in prevailing winds blowing the herbicide toward the ship while on deck.  In the alternative, the Veteran contends that he stepped foot in the Republic of Vietnam during service.  See August 2010 substantive appeal (on a VA Form 9), August 2009 lay statement from the Veteran's fellow shipmate.

Service personnel records reflect that the Veteran served on the USS King during the Vietnam era, which was in the official waters of the Republic of Vietnam during the Veteran's period of service and entered Da Nang Harbor while he was aboard.  Da Nang Harbor is located in Da Nang Bay, which is surrounded on three sides with land and opens into the South China Sea.  Several rivers also feed into Da Nang Bay.  Resolving reasonable in favor of the Veteran, the Board finds that under the facts of this case, Da Nang Harbor is more analogous to the mouth of a river than to the Blue Water of the South China Sea and, therefore, based on the facts of this particular case, the USS King's anchoring in Da Nang Harbor, while the Veteran was aboard, should be treated as the ship entering an inland waterway of Vietnam.  See Training Letter 10-06 ("evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption of exposure").  

Further, in an April 2006 letter, Dr. D.G. opined that, based on past clinical experience and review of the relevant resource, the Veteran's numerous, chronic neurological symptoms are consistent with the type of symptoms that result from Agent Orange exposure.  Accordingly, and resolving all reasonable doubt, which includes interpretive doubt, in favor of the Veteran, he is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board next finds that the evidence shows current diagnosed diabetes mellitus type II and Parkinson's disease.  See e.g., March 2010 VA examination report (noting a diagnosis of diabetes mellitus type II), November 2005 private treatment record (noting a diagnosis of Parkinson's disease).  Diabetes mellitus and Parkinson's disease are listed as diseases associated with herbicide exposure that are subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(e); therefore, presumptive service connection for diabetes mellitus and Parkinson's disease, as diseases associated with herbicide exposure under the regulatory 

provisions at 38 C.F.R. § 3.309(e), is warranted.  As discussed above, because the Board is granting presumptive service connection for diabetes mellitus and Parkinson's disease under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  


ORDER

Service connection for diabetes mellitus type II, as due to in-service herbicide exposure, is granted.

Service connection for Parkinson's disease, as due to in-service herbicide exposure is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


